Citation Nr: 0533590	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  04-24 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial evaluation in excess of 
10 percent disabling for degenerative joint disease of the 
right knee for the period between April 23, 1998, and March 
15, 2002, and in excess of 20 percent disabling for the 
period of March 16, 2002, and thereafter.

2.  Entitlement to a higher initial evaluation in excess of 
10 percent disabling for degenerative joint disease of the 
left knee for the period between April 23, 1998, and March 
15, 2002, and in excess of 20 percent disabling for the 
period of March 16, 2002, and thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to November 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Regional Office (RO) of the Department of Veterans' Affairs 
(VA) in St. Petersburg, Florida that granted service 
connection for degenerative joint disease of the left and 
right knees and evaluated both as 10 percent disabling, 
effective April 23, 1998.  In an April 2004 decision the RO 
increased the veteran's evaluations for each knee to 20 
percent disabling effective March 16, 2002.

In July 2005 the Board received a motion to advance this case 
on the Board's docket.  The motion to advance the appeal was 
granted.  Accordingly, the Board will proceed without further 
delay.


REMAND

The veteran stated, in a handwritten note on an "expedited 
action attachment" dated in October 2005 that his knees have 
"progressively given out more after causing me much pain, 
falling, confinement, loss of motion on an accelerated 
basis."  Although the veteran had a VA Joints examination in 
March 2005, it seems that the veteran believes that his 
condition has continued to worsen since that time and that 
his knees have become increasingly unstable.

VA's fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous examination which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Under the 
circumstances, the RO should schedule the veteran for a VA 
Joints examination in order to ascertain the nature and 
severity of the veteran's bilateral knee disabilities.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following actions:

1.  The RO should schedule the veteran 
for a Joints examination to determine the 
current nature and severity of the 
chronic manifestations of his bilateral 
knee disability to include any limitation 
of motion and instability that may be 
present.  The examiner should be 
requested to perform any and all tests 
necessary and the results should be 
included in the examination report.  The 
claims folder should be reviewed by the 
examiner in conjunction with the 
examination.  In conducting the 
examination, the examiner should 
determine whether the veteran has pain, 
pain on use, weakness, incoordination, or 
excess fatigability of the knees.  If 
feasible the examiner should portray any 
additional functional limitation of 
either knee due to these factors in terms 
of degrees of additional loss of motion.  
If not feasible, this should be stated 
for the record together with the 
rationale.  If the veteran does not have 
pain or any of the other factors, that 
fact should be noted in the file.

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


